Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 08/16/2022. Currently, claims 1-15 and 18-22 are pending in the application. Claims 3-4 are withdrawn from Consideration. Claims 16-17 have been cancelled.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2 are rejected under 35 U.S.C. 103 as being obvious over Choi et al (US 20160365274 A1) in view of Huang et al (US 20150311114 A1).

Regarding claim 1, Figure 2A of Choi discloses an integrated circuit (IC) structure, comprising: 
a semiconductor substrate (100, [0053]); 
a dielectric layer (125/155, [0056]) over the semiconductor substrate; 
a conductive feature (116, [0065]) over the semiconductor substrate  and buried in the dielectric layer; and 
a metal plug (165, [0056]) over the conductive feature and buried in the dielectric layer  (125/155, [0056]), wherein the dielectric layer has a sidewall (126, [0057]) interfacing the metal plug, wherein a length of the sidewall (126) interfacing the metal plug (165) is less than a height of the metal plug (165).

Choi does not explicitly teach that the sidewall (126) is a hydrophobic sidewall. 

However, Huang is a pertinent art which teaches that a metal contact plug (at 116 in Figure 3) having a sidewall which is a hydrophobic layer 120 ([0024]) formed therein in order to provide diffusion barrier between the metal plug and dielectric layer ([0029]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to use the sidewall (126, Figure 2A of Choi) as a hydrophobic sidewall in the device of Choi according to the teaching of Huang  in order to have a barrier layer between the dielectric layer and metal plug  to prevent metal diffusion into the dielectric layer ([0029] of Huang).

Regarding claim 2, Figure 2A of Choi in view of Huang does not explicitly teach that the IC structure of claim 1, wherein the hydrophobic sidewall has a thickness greater than 2 nm, and wherein the hydrophobic sidewall includes a dopant with a concentration greater than 10% (atomic percentage) to effectively prevent inter-diffusion.  

However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.



Allowable Subject Matter
5-15 and 18-20 are allowable.

Claims 21-22 are objected to as being dependent upon rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 5, there is no prior art available nor obvious motivation to combine elements of prior art which teaches an integrated circuit (IC) structure, comprising: “wherein the first dielectric layer has a first hydrophobic sidewall and a first hydrophobic top surface; an etch stop layer (ESL) over the first hydrophobic top surface; a second dielectric layer over the ESL, the second dielectric layer having a second hydrophobic sidewall and a second hydrophobic top surface; and a conductive feature disposed over the metal gate stack and extending through the first dielectric layer, the first hydrophobic top surface, the ESL, the second dielectric layer, the second hydrophobic sidewall  and the second hydrophobic top surface, wherein the second hydrophobic sidewall interfaces the conductive feature” in combination with other limitations in the claim.

Regarding claims 6-13, these claims are allowable as they depend on an allowable claim 5.

Regarding claim 14, there is no prior art available nor obvious motivation to combine elements of prior art which teaches an integrated circuit (IC) structure, comprising: “wherein the second conductive feature  extends through the first dielectric layer, the second dielectric layer, and the third dielectric layer; and wherein the third dielectric layer has a first hydrophobic sidewall  interfacing the second conductive feature; a third conductive feature  embedded in the first dielectric layer and adjacent to the first conductive feature, wherein the first dielectric layer  4includes a second hydrophobic sidewall  interfacing the third conductive feature; and a fourth conductive feature  over the third conductive feature  and embedded in the second dielectric layer  and the third dielectric layer, wherein the third dielectric layer includes a third hydrophobic sidewall  interfacing the fourth conductive feature” in combination with other limitations in the claim.

Regarding claims 15 and 18-20, these claims are allowable as they depend on an allowable claim 14.

Regarding claim 21, there is no prior art available nor obvious motivation to combine elements of prior art which teaches an integrated circuit (IC) structure, comprising: “wherein the hydrophobic sidewall is a first hydrophobic sidewall, and the first and second hydrophobic sidewalls have different doping species” in combination with other limitations of the claims it depend on.

Regarding claim 22, this claim is allowable as it depends on an allowable claim 21.



Response to Arguments

Applicant’s arguments/amendments regarding the rejection of claims 1-2, filed on 08/16/2022, have been fully considered but arguments are moot because newly added limitation to the claim (s) requires a new ground of rejection necessitated by amendments.



Conclusion

              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813